UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4457


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY ALLEN BROOKS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cr-01223-PMD-1)


Submitted:    October 14, 2008              Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry     Allen     Brooks    pled        guilty    to     possession          of    a

firearm by a convicted felon.              Brooks was sentenced to fifty-one

months in prison.          He now appeals.              His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

raising two issues but stating that there are no meritorious

claims for appeal.         Brooks was advised of his right to file a

pro se supplemental brief, but did not do so.                        We affirm.

            In the Anders brief, counsel first questions whether

the   district   court         complied    with       Fed.     R.    Crim.       P.   11    but

concludes that it did.            Our review of the transcript discloses

full compliance with the Rule.                  Further, the transcript reveals

that Brooks entered his guilty plea intelligently, voluntarily

and knowingly, with a full understanding of the consequences of

his plea.

            Brooks’ Guidelines range as initially calculated was

fifty-one to sixty-three months.                 Counsel questions whether the

fifty-one     month      sentence     was       reasonable.             We       review     the

reasonableness      of     a     criminal       sentence       under        an     abuse        of

discretion standard.            Gall v. United States, 128 S. Ct. 586,

594-97   (2007).          Reasonableness              review        requires       appellate

consideration       of     both      the         procedural           and        substantive

reasonableness of a sentence.                   Id.     Here, the district court

correctly     calculated          Brooks’        advisory           Guidelines        range,

                                            2
considered that range in conjunction with the factors set forth

at   18   U.S.C.A.     §      3553(a)    (West       2000    &     Supp.      2008),       and

adequately      explained      its    reason     for    imposing         sentence.         See

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                                In

addition,    Brooks’       sentence,     at    the    low    end    of       the   advisory

Guidelines      range,        was    presumptively          reasonable.              United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).                                Thus, we

find no abuse of discretion.

             We have examined the entire record in this case in

accordance      with   the    requirements       of    Anders,      and       we    find   no

meritorious issues for appeal.                 Accordingly, we affirm.                 This

court requires counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further   review.        If    the   client     requests         that    a    petition      be

filed,    but    counsel      believes    that       such   a     petition         would    be

frivolous, counsel may move in this court for leave to withdraw

from representation.          Counsel’s motion must state that a copy of

the motion was served on the client.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   AFFIRMED




                                          3